 Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4656 Page 1 of 38




 1   KAZEROUNI LAW GROUP, APC                LAW OFFICES OF TODD M.
 2   Abbas Kazerounian, Esq. (249203)        FRIEDMAN, P.C.
     ak@kazlg.com                            Todd M. Friedman, Esq. (216752)
 3   Matthew M. Loker, Esq. (279939)         tfriedman@toddflaw.com
 4   ml@kazlg.com                            Adrian R. Bacon, Esq. (280332)
     245 Fischer Avenue, Unit D1             abacon@toddflaw.com
 5   Costa Mesa, CA 92626                    21550 Oxnard Street, Suite 780
 6   Telephone: (800) 400-6808               Woodland Hills, CA 90212
     Facsimile: (800) 520-5523               Telephone: (877) 206-4741
 7                                           Facsimile: (866) 633-0228
 8
 9                   UNITED STATES DISTRICT COURT
10                 SOUTHERN DISTRICT OF CALIFORNIA
11
     JOHN MCCURLEY AND DAN                   Case No.: 17-cv-986 BAS (AGS)
12   DEFOREST, INDIVIDUALLY
     AND ON BEHALF OF ALL                    DECLARATION OF ADRIAN R.
13
     OTHERS SIMILARLY                        BACON IN SUPPORT OF
14   SITUATED,                               PLAINTIFFS’ MOTION TO
                                             STRIKE WITNESS
15
                Plaintiff,                   DECLARATIONS, FOR
16                 v.                        RESTRAINING ORDER, FOR
                                             MONETARY SANCTIONS, AND
17
     ROYAL SEAS CRUISES, INC.,               FOR DISQUALIFICATION OF
18                                           COUNSEL
                Defendant.
19
20
21
22
23
24
25
26
27
28
                             DECLARATION OF ADRIAN R. BACON
 Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4657 Page 2 of 38




11                    DECLARATION OF ADRIAN R. BACON
22   I, ADRIAN R. BACON declare:
33
          1. I am an attorney in good standing duly admitted to the State Bar of

44           California and an attorney of record for Plaintiffs Dan Deforest and John

55           McCurley (“Plaintiffs”) in this action against Royal Seas Cruises, Inc.

66           (“Defendant”). I am a Partner at The Law Offices of Todd M. Friedman,

77           and one of the counsel for Plaintiffs and the certified Class and Subclass

88           in this action.

99        2. I have personal knowledge of the following facts and, if called upon as a

10
10           witness, could and would competently testify thereto, except as to those

11
11           matters which are explicitly set forth as based upon my information and

12
12           belief and, as to such matters, I am informed and believe that they are true

13
13           and correct.

14
14        3. I am writing this declaration in support of Plaintiffs’ Motion To Strike

15
15           Witness Declarations, For Restraining Order, For Monetary Sanctions,

16
16           And For Disqualification of Counsel.

17
17        4. On Friday, January 17, 2020 at 1:22 p.m., Defendant served by email its
18
18           Second Supplemental Disclosure.        A true and correct copy of the
19
19           disclosure is attached hereto as Exhibit A.
20
20        5. In this disclosure, Defendant identified as relevant witnesses for the first
21
21           time Gary Little, David Calderon, and Dan Gieger.              These three
22
22           individuals are members of the Class and Subclass.
23
23        6. Additionally, attached to the Second Supplemental Disclosure were three
24
24           signed and sworn declarations of the three new witnesses which were
25
25           signed in August, September, and October of 2019.
26
26
27
27
28
28                                           -1-
                            DECLARATION OF ADRIAN R. BACON
 Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4658 Page 3 of 38




11
         7. Defendant has not served written discovery seeking testimony from Class

22          or Subclass Members on Class Counsel at any point, including following

33          Class Certification.

44       8. Prior to receiving the Second Supplemental Disclosure, Plaintiffs were

55          unaware that Defendant had either contacted or obtained declarations

66          from the three witnesses.

77       9. Because the Fact Discovery Completion deadline is February 18, 2020,

88          written discovery must be served by January 17, 2020 to timely receive a

99          response. Thus, by waiting until January 17, 2020, Defendant ensured

10
10          that Plaintiffs would have eleven (11) hours to serve written discovery.

11
11       10.Class Counsel were outraged by Defendant’s conduct, and immediately

12
12          drafted and sent a meet and confer email at 5:21 p.m. on January 17, 2020

13
13          requesting a call the following week, and noting that Plaintiffs would be

14
14          seeking monetary sanctions, discovery sanctions, and disqualification

15
15          sanctions, and providing the grounds for those sanctions. A true and
16
16          correct copy of this email is attached hereto as Exhibit B.
17
17       11.Class Counsel additionally drafted and sent Defendant a 30(b)(6)
18
18          deposition notice on all of Defendant’s contact with the Class and
19
19          Subclass, including post-certification, which included a request for
20
20          documents on the same subject. A true and correct copy of this deposition
21
21          notice is attached hereto as Exhibit C.
22
22       12.Class Counsel and Defendant’s counsel telephonically met and conferred
23
23          on January 22, 2020.        I emailed a summary of the conversation to
24
24          Defendant’s counsel and noted that we would not bring this Motion if
25
25          Defendant agreed to withdraw its declarations and not seek discovery
26
26
27
27
28
28                                           -2-
                         DECLARATION OF ADRIAN R. BACON
 Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4659 Page 4 of 38




11
            from the tampered witnesses. A true and correct copy of this email is

22          attached hereto as Exhibit D.

33       13.Defendant responded and stated that it would not use the declarations if it

44          could conduct depositions. Class Counsel responded and stated we would

55          have to proceed with the motion. A true and correct copy of these emails

66          is attached hereto as Exhibit E.

77

88                           MONETARY SANCTIONS

99       14.Thomas E. Wheeler, a fourth year senior associate, from our offices took
10
10          lead on researching and drafting this immediate motion. In total, Mr.
11
11          Wheeler spent 7.1 hours conducting legal research for the motion and 9.1
12
12          hours drafting and revising the Motion.       Mr. Wheeler was recently
13
13          approved by the Courts in Edward Makaron v. Enagic USA, Inc., Case
14
14          No. 2:15-cv-05145-DDP-E (C.D. Cal. 2020) and Nicole Romano et. al. v.
15
15          SCI Direct Inc. et. al., Case No. 2:17-cv-03537-ODW-JEM (C.D. Cal.
16
16          2019) at the rate of $425 per hour.
17
17       15.As noted above, I am a partner at the Law Offices of Todd M. Friedman
18
18          P.C.. I spent approximately 1 hour reviewing the Motion and 1 hour
19
19          discussing it with Mr. Wheeler. I have also been recently approved by the
20
20          Courts in Edward Makaron v. Enagic USA, Inc., Case No. 2:15-cv-05145-
21
21          DDP-E (C.D. Cal. 2020) and Nicole Romano et. al. v. SCI Direct Inc. et.
22
22          al., Case No. 2:17-cv-03537-ODW-JEM (C.D. Cal. 2019) at the rate of
23
23          $625 per hour.
24
24
25
25
26
26
27
27
28
28                                             -3-
                         DECLARATION OF ADRIAN R. BACON
 Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4660 Page 5 of 38




11
           I declare under penalty of perjury under the laws of California and the United

22   States that the foregoing is true and correct, and that this declaration was executed

33   on January 31, 2020.

44   Date: January 31, 2020                              By:/s/ Adrian R. Bacon
55                                                           Adrian R. Bacon
66

77

88

99
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28                                             -4-
                            DECLARATION OF ADRIAN R. BACON
 Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4661 Page 6 of 38




11

22

33

44

55

66

77

88

99
10
10
11
11
12

                     EXHIBIT A
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28                                      -5-
                        DECLARATION OF ADRIAN R. BACON
Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4662 Page 7 of 38



    1   GREENSPOON MARDER LLP
    2   Richard W. Epstein, Esq. (Admitted Pro Hac Vice)
        richard.epstein@gmlaw.com
    3   Jeffrey A. Backman, Esq. (Admitted Pro Hac Vice)
    4   jeffrey.backman@gmlaw.com
        200 E. Broward Boulevard, Suite 1800
    5   Fort Lauderdale, FL 33301
    6   Tel: 954.527.2427
        Fax: 954.333.4027
    7

    8   Attorneys for Defendant Royal Seas Cruises, Inc.
        [additional Defendant’s counsel on signatory line]
    9
   10                         UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA
   11

   12   John McCurley, Individually and                 Case No.: 3:17-cv-01988-AJB-AGS
   13   and on Behalf of All Others Similarly           consolidated with
   14                                                   Case No.: 3:17-cv-00986-BAS-AGS
        Situated,
   15                   Plaintiff,
   16          v.
   17   Royal Seas Cruises, Inc.,                       DEFENDANT        ROYAL   SEAS
   18                                                   CRUISES,      INC.’S  SECOND
                         Defendant.                     SUPPLEMENTAL DISCLOSURE
   19                                                   PURSUANT TO FED. R. CIV. P.
        ---------------------------------------------   26(a)(1) AND (e)
   20
        --

   21   Dan DeForest, Individually and
        and on Behalf of All Others Similarly
   22

   23   Situated,
   24                   Plaintiff,
   25          v.
   26   Royal Seas Cruises, Inc.,
   27                    Defendant.
   28


                                                        1
Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4663 Page 8 of 38



    1         Pursuant to Fed. R. Civ. P. 26 (a)(1) and (e), Defendant ROYAL SEAS
    2
        CRUISES, INC. (“RSC”), supplements its Initial Disclosures served on
    3

    4   September 22, 2017, and its Supplemental Disclosure served on November 27,

    5   2018, with this Second Supplemental Disclosure. This disclosure is made based
    6
        on the information available to RSC at this time. RSC reserves the right to rely
    7

    8   on additional discovery and investigations, and to supplement its disclosures as
    9   warranted thereby. The disclosure is made in a good faith effort to supply as
   10
        much information and specification as is presently known but shall not prejudice
   11

   12   RSC in relation to further discovery and investigations. Should other information
   13   become available during the course of ongoing investigation and discovery, it
   14
        will be disclosed to other parties pursuant to Federal Rule 26(e).
   15

   16         1.     WITNESSES
   17         Provide the name and, if known, the address and telephone number of
   18
        each individual likely to have discoverable information—along with the
   19
   20   subjects of that information—that the disclosing party may use to support
   21
        its claims or defenses, unless solely for impeachment.
   22
              a.     Gary Little, 511 Shaver Drive, Florence, NJ 08518, (609) 638-0625.
   23

   24   Mr. Little has knowledge of his purchasing a travel package from RSC on
   25
        February 25, 2017, and enjoying a vacation using the travel package purchased
   26
        from RSC, after visiting the website diabeteshealth.info, entering his phone
   27

   28


                                               2
Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4664 Page 9 of 38



    1   number, (609) 638-0625, on the website, and requesting to be contacted
    2
        regarding RSC.
    3

    4         b.    David Calderon, 1136 Stillman Avenue, Plainfield, NY 07060, (908)

    5   331-1177. Mr. Calderon has knowledge of his purchasing a travel package from
    6
        RSC on July 26, 2017, after visiting the website diabeteshealth.info, entering his
    7

    8   phone number, (908) 331-1177, on the website, and requesting to be contacted
    9   regarding RSC.
   10
              c.    Dan Geiger, 1203 S Main Street, Mt. Vernon, OH 43050, (740) 627-
   11

   12   0980. Mr. Geiger has knowledge of his purchasing a travel package from RSC
   13   on August 16, 2017, after visiting the website diabeteshealth.info, entering his
   14
        phone number, (740) 627-0980, on the website, and requesting to be contacted
   15

   16   regarding RSC.
   17

   18
              2.    DOCUMENTS
   19
              Provide a copy of, or a description by category and location of, all
   20
        documents, electronically stored information, and tangible things that the
   21

   22   disclosing party has in its possession, custody or control that the disclosing
   23
        party may use to support its claims or defenses, unless solely for
   24

   25
        impeachment.

   26         a. Declaration of Gary Little (Aug. 7, 2019) (attached as Exhibit “A”).
   27

   28


                                              3
Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4665 Page 10 of 38



     1        b. Declaration of David Calderon (Oct. 2, 2019) (attached as Exhibit
     2
                 “B”).
     3

     4        c. Declaration of Dan Geiger (Sept. 23, 2019) (attached as Exhibit “C”).

     5

     6
         DATED: January 17, 2019
     7

     8                                Respectfully Submitted,

     9                                GREENSPOON MARDER LLP
    10
                                      JEFFREY A. BACKMAN (Fla. Bar No. 662501)
    11                                Jeffrey.Backman@gmlaw.com
    12                                RICHARD W. EPSTEIN (Fla Bar No. 229091)
                                      Richard.Epstein@gmlaw.com
    13                                200 E. Broward Blvd, Suite 1800
    14                                Fort Lauderdale, Florida 33301
                                      Tel: 954.527.2427
    15                                Fax: 954.333.4027
    16                                Admitted Pro Hac Vice
    17                                 /s/ Brian R. Cummings
    18                                BRIAN R. CUMMINGS (Fla. Bar No. 25854)
                                      Brian.Cummings@gmlaw.com
    19                                401 E. Jackson St., Suite 1825
    20                                Tampa, Florida 33602
                                      Tel: 813.769.7020
    21                                Fax: 813.426.8582
    22                                Admitted Pro Hac Vice
    23
                                      ANTON N. HANDAL, ESQ. (Bar No. 113812)
    24                                Tony.Handel@gmlaw.com
                                      750 B Street, Suite 250
    25
                                      San Diego, CA 92101
    26                                Tel: 619.544.6400
                                      Fax: 619.696.0323
    27

    28                                Attorneys for Defendant Royal Seas Cruises, Inc.

                                            4
Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4666 Page 11 of 38



     1

     2

     3                            CERTIFICATE OF SERVICE

     4         I HEREBY CERTIFY that a true and correct copy of the foregoing has
     5
         been served via email and U.S. regular mail on this 17th day of January, 2020, to
     6

     7   all counsel of record set forth on the Service List below.
     8                                          By: /s/ Brian R. Cummings
     9                                             Brian R. Cummings, Esq.
    10

    11                                    SERVICE LIST
    12      Joshua B. Swigart, Esq.
    13      josh@westcoastlitigation.com
            Kevin Lemieux, Esq.
    14      kevin@westcoastlitigation.com
    15      HYDE & SWIGART
            2221 Camino Del Rio South, Suite 101
    16      San Diego, CA 92108
    17      Telephone: (619) 233-7770
            Facsimile: (619) 297-1022
    18

    19      Abbas Kazerounian, Esq.
            ak@kazlg.com
    20
            Matthew M. Loker, Esq.
    21      ml@kazlg.com
            KAZEROUNI LAW GROUP, APC
    22
            245 Fischer Avenue
    23      Costa Mesa, CA 92626
            Telephone: (800) 400-6808
    24
            Facsimile: (800) 520-5523
    25
            Attorneys for Plaintiff John McCurley
    26

    27       Todd M. Friedman, Esq.
    28       Adrian R. Bacon, Esq.

                                                5
Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4667 Page 12 of 38



     1      Meghan E. George, Esq.
     2      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
            21550 Oxnard St., Suite 780
     3      Woodland Hills, CA 91367
     4      (877) 206-4741
            tfriedman@toddflaw.com
     5      abacon@toddflaw.com
     6      mgeorge@toddflaw.com

     7      Attorneys for Plaintiff Dan DeForest
     8

     9
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19
    20

    21

    22

    23

    24

    25

    26

    27

    28


                                             6
         41294404
Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4668 Page 13 of 38




                      “EXHIBIT A”
Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4669 Page 14 of 38




      1. My name is Gary Little. I am over the age of 18 and fully competent to make this

   declaration. This Declaration is based on my personal knowledge or upon my review of records

   over which I have care, custody or control.

      2. I purchased a vacation package from Royal Seas Cruises, Inc. (“Royal Seas”) on

   February 25, 2017.

      3. Prior to purchasing my vacation package from Royal Seas I went to the webpage

   diabeteshealth.info where I entered my phone number, (609) 638-0625, and requested to be

   contacted regarding Royal Seas.

      4. I have traveled on my vacation as of the date I sign this document.

      5. Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury and of the laws of the

   United States that the foregoing is true and correct.

   Dated this 7th day of August, 2019.

                                                 ______________________(E-sign here)
                                                 Gary Little
                                                 (Print Name)




                                                                Doc ID: aca49f0fec41455818442dd85d6d34af8732ead7
Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4670 Page 15 of 38

                                                                             Audit Trail

TITLE                           Royal Seas Cruises - Gary Little

FILE NAME                       Royal Seas Cruises - Gary Little.pdf

DOCUMENT ID                     aca49f0fec41455818442dd85d6d34af8732ead7

STATUS                            Completed




              08/13/2019        Sent for signature to Gary Little (MUSIC123G@MSN.COM) from
              14:31:49 UTC      customerservice@royalseas.com
                                IP: 12.219.62.139




              08/17/2019        Viewed by Gary Little (music123g@msn.com)
              17:11:46 UTC      IP: 99.203.116.107




              08/17/2019        Signed by Gary Little (music123g@msn.com)
              17:12:14 UTC      IP: 99.203.116.107




              08/17/2019        The document has been completed.
              17:12:14 UTC
Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4671 Page 16 of 38




                      “EXHIBIT B”
Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4672 Page 17 of 38




      1. My name is David Calderon. I am over the age of 18 and fully competent to make this

   declaration. This Declaration is based on my personal knowledge or upon my review of records

   over which I have care, custody or control.

      2. I purchased a vacation package from Royal Seas Cruises, Inc. (“Royal Seas”) on July 26,

   2017.

      3. Prior to purchasing my vacation package from Royal Seas I went to the webpage

   diabeteshealth.info where I entered my phone number, (908) 331-1177, and requested to be

   contacted regarding Royal Seas.

      4. I have not traveled on my vacation as of the date I sign this document.

      5. Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury and of the laws of the

   United States that the foregoing is true and correct.

   Dated this 2 day of October, 2019.

                                                 ______________________(E-sign here)
                                                 David Calderon




                                                                Doc ID: 58692c4bcbf8784af6c1d7d01dd3144be7c05eaf
Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4673 Page 18 of 38

                                                                               Audit Trail

TITLE                           Royal Seas Cruises - David Calderon

FILE NAME                       Royal Seas Cruises - David Calderon.pdf

DOCUMENT ID                     58692c4bcbf8784af6c1d7d01dd3144be7c05eaf

STATUS                           Completed




              10 / 02 / 2019    Sent for signature to David Calderon (DJC1136@YAHOO.COM)
              19:24:22 UTC      from customerservice@royalseas.com
                                IP: 12.219.62.139




              10 / 03 / 2019    Viewed by David Calderon (djc1136@yahoo.com)
              23:58:59 UTC      IP: 172.58.238.192




              10 / 04 / 2019    Signed by David Calderon (djc1136@yahoo.com)
              00:00:34 UTC      IP: 172.58.238.192




              10 / 04 / 2019    The document has been completed.
              00:00:34 UTC
Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4674 Page 19 of 38




                      “EXHIBIT C”
Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4675 Page 20 of 38




      1. My name is _Dan Geiger__. I am over the age of 18 and fully competent to make this

   declaration. This Declaration is based on my personal knowledge or upon my review of records

   over which I have care, custody or control.

      2. I purchased a vacation package from Royal Seas Cruises, Inc. (“Royal Seas”) on August

   16, 2017

      3. Prior to purchasing my vacation package from Royal Seas I went to the webpage

   diabeteshealth.info where I entered my phone number, (740)627-0980 and requested to be

   contacted regarding Royal Seas.

      4. I have not traveled on my vacation as of the date I sign this document.

      5. Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury and of the laws of the

   United States that the foregoing is true and correct.

   Dated this 23 day of September, 2019.

                                                 ______________________(E-sign
                                                 SignNow e-signature ID: 698c24fe2b...
                                                                                       here)
                                                 (Print
                                                 10/04/2019Name)
                                                            13:52:05 UTC
 Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4676 Page 21 of 38



SignNow E-Signature Audit Log
Document name: Royal Seas Cruises - Dan Geiger
Document ID: 4b7e195a7cb71343e6967890109ab4ab679bbbdf
Document page count: 1

         Client                          Event                               By                       Server Time                   Client Time            IP Address
  SignNow Web Application          Uploaded Document             customerservice@royalseas.com   2019-10-03 09:39:26 pm UTC   2019-10-03 09:39:25 pm UTC    100.26.28.45

  SignNow Web Application         Viewed the Document            customerservice@royalseas.com   2019-10-03 09:39:32 pm UTC   2019-10-03 09:39:32 pm UTC   12.219.62.139

  SignNow Web Application           Document Saved               customerservice@royalseas.com   2019-10-03 09:41:22 pm UTC   2019-10-03 09:41:21 pm UTC   54.210.71.240

  SignNow Web Application         Viewed the Document             dangeiger@embarqmail.com       2019-10-04 01:47:54 pm UTC   2019-10-04 01:47:37 pm UTC   65.131.221.130

                            Signed the Document, Signature ID:
  SignNow Web Application                                         dangeiger@embarqmail.com       2019-10-04 01:52:05 pm UTC   2019-10-04 01:51:47 pm UTC    100.26.28.45
                                 698c24fe2b593b2ac8e1

  SignNow Web Application           Document Saved                dangeiger@embarqmail.com       2019-10-04 01:52:10 pm UTC   2019-10-04 01:51:46 pm UTC    100.26.28.45
Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4677 Page 22 of 38




11

22

33

44

55

66

77

88

99
10
10
11
11
12

                    EXHIBIT B
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28                                      -6-
                        DECLARATION OF ADRIAN R. BACON
  Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4678 Page 23 of 38


Tom Wheeler

From:                Tom Wheeler
Sent:                Friday, January 17, 2020 5:21 PM
To:                  Jeffrey Backman; Brian Cummings
Cc:                  Moneka Simpson; josh@westcoastlitigation.com <josh@westcoastlitigation.com>;
                     kevin@westcoastlitigation.com <kevin@westcoastlitigation.com>; Abbas Kazerounian;
                     ml@kazlg.com <ml@kazlg.com>; Todd Friedman; Adrian Bacon; mgeorge@toddflaw.com
                     <mgeorge@toddflaw.com>; Khia Joseph; 38541_0019 _Royal Seas Cruises_ Inc_ _ adv_ McCurley_ 21_
                     1 E_Mail; Moneka Simpson
Subject:             Meet and Confer re: Motion for Sanctions


Counsel,

We are writing to schedule a meet and confer call for next week, and request you provide dates and times to meet and
confer telephonically prior to next Thursday regarding Plaintiffs’ Motion for Sanctions, including monetary sanctions,
discovery sanctions, and disqualification sanctions, against Defendant and its attorneys regarding their illegal contact
with represented parties.

We are in receipt of your belated Second Supplemental Disclosure dated January 17, 2020, which discloses three new
witnesses and includes three declarations signed September 23, 2019, October 2, 2019, and August 7, 2019. As you are
aware, on March 27, 2019, the Court certified a Class action consisting of all individuals called between November 2016
and December 2017 on behalf of Royal Seas Cruises (and a sub‐class of all calls that were transferred to Royal Seas
Cruises). All three new witnesses fall within this Class Definition and thus were Class Members following the Certification
of the Class on March 27, 2019. Despite this, you seemingly have communicated with at least three of our clients, who
are represented by counsel, namely our offices.

The law is exceedingly clear on this topic for post‐certification contact. “[D]efense counsel ha[s] an ethical duty to refrain
from discussing the litigation with members of the class as of the date of class certification . . . .” Kleiner v. First Nat.
Bank of Atlanta, 751 F.2d 1193, 1206–07 (11th Cir. 1985). To reiterate, “[o]nce a class has been certified, the rules
governing communications [with class members] apply as though each class member is a client of the class counsel.”
Harris v. Vector Mktg. Corp., 716 F. Supp. 2d 835, 847 (N.D. Cal. 2010) (citing Manual of Complex Litig. § 21.33, at 300
(4th ed. 2004)). See, e.g., Kleiner v. First Nat'l Bank of Atlanta, 751 F.2d 1193, 1207 n. 28 (11th Cir.1985) (stating that,
“[a]t a minimum, class counsel represents all class members as soon as a class is certified”); Erhardt v. Prudential Group,
629 F.2d 843, 845 (2d Cir.1980) (stating that, “[o]nce a class has been certified, the rules governing communications
apply as though each class member is a client of the class counsel”); Parks v. Eastwood Ins. Servs., 235 F.Supp.2d 1082,
1083 (C.D.Cal.2002) (stating that, “[i]n a class action certified under Rule 23, ... absent class members are considered
represented by class counsel unless they choose to ‘opt out’ ”).

Additionally, you also seemingly chose to wait until today, January 17, 2020, to make a disclosure that you were
communication with represented individuals contrary to the requirements of the rules of professional conduct and laws
of this Court back in the fall of 2019. It seems likely you chose today, which happens to fall exactly thirty (30) days before
the discovery deadline, to deprive us of the ability to conduct any discovery into your illegal actions. Instead, this choice
only highlights the willful nature of such misconduct and your attempt to hide it.

Again, please advise us of a date prior to next Thursday for a telephonic meet and confer ahead of filing our Motion, as
required by Judge Bashant’s local rules. Also, to reiterate, it is a violation of the rules of professional conduct and the
rules of the 9th Circuit to engage in any further contact with Class Members.

Warm regards,

                                                              1
  Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4679 Page 24 of 38

Tom Wheeler, Esq.
Law Offices of Todd M. Friedman P.C.
21550 Oxnard St., Ste. 780
Woodland Hills, CA 91367
Tel: (213) 988‐0007




                                          2
Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4680 Page 25 of 38




11

22

33

44

55

66

77

88

99
10
10
11
11
12

                    EXHIBIT C
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28                                      -7-
                        DECLARATION OF ADRIAN R. BACON
Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4681 Page 26 of 38



1
     Todd M. Friedman (SBN 216752)
2    Adrian R. Bacon (SBN 280332)
     Meghan E. George (SBN 274525)
3
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
4    21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
5
     Phone: 877-206-4741
6    Fax: 866-633-0228
7    tfriedman@ toddflaw.com
     abacon@ toddflaw.com
8
     mgeorge@toddflaw.com
9    Attorneys for Plaintiffs
10
                           UNITED STATES DISTRICT COURT
11                       SOUTHERN DISTRICT OF CALIFORNIA
12
     JOHN MCCURLEY,                   )                        Case No.: 17-cv-1988 AJB (AGS)
13   INDIVIDUALLY AND ON BEHALF )                                         consolidated with
14   OF ALL OTHERS SIMILARLY          )                        Case No.: 17-cv-986 AJB (AGS)
     SITUATED,                        )
15
                                      )                        PLAINTIFFS’ NOTICE OF
16   Plaintiff,                       )                        TAKING THE DEPOSITION OF
17
                                      )                        DEFENDANT’S
            vs.                       )                        REPRESENTATIVE WITH MOST
18                                    )                        KNOWLEDGE
19   ROYAL SEAS CRUISES, INC.,        )
                                      )                        Date: February 18, 2020
20
     Defendant.                       )                        Time: 10:00 AM (Eastern Time)
21   ________________________________ )                        Location: Veritext Legal Solutions,
     DAN DEFOREST, INDIVIDUALLY )                                        One East Broward Boulevard
22
     AND ON BEHALF OF ALL             )                                  Suite 1101
23   OTHERS SIMILARLY SITUATED, )                                        Fort Lauderdale, FL 33301
24
                                      )
                Plaintiff,            )
25
                   v.                 )
26   ROYAL SEAS CRUISES, INC.,        )
                                      )
27
                Defendant.            )
28



              Plaintiffs’ Notice of Taking the Deposition of Defendant’s Representative With Most Knowledge

                                                           1
Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4682 Page 27 of 38



1
           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
2
           PLEASE TAKE NOTICE that Plaintiffs, DAN DEFOREST and JOHN
3

4    MCCURLEY, through his attorney of record herein, will take the deposition of
5
     Defendant’s Representative(s) most knowledgeable on February 18, 2020,
6

7    beginning at 10:00 AM (Eastern Time) at Veritext Legal Solutions, One East
8
     Broward Boulevard, Suite 2250, Fort Lauderdale, FL 33301, before a Notary
9

10
     Public, or any other officer authorized to administer an oath. The deposition will be

11   taken upon oral examination before a certified shorthand reporter and will continue
12
     from day-to-day thereafter at the same place—Sundays and holidays excepted—
13

14   until completed.
15
           As used herein, the “Class” is defined as set forth in the Court’s Order
16

17
     Granting Class Certification on March 27, 2019, as:
18                       All persons within the United States who received
19                a telephone call (1) from Prospects, DM, Inc. on behalf
                  of Royal Seas Cruises, Inc. (2) on said Class Member’s
20
                  cellular telephone (3) made through the use of any
21                automatic telephone dialing system or an artificial or
22
                  prerecorded voice, (4) between November 2016 and
                  December 2017, (5) where such calls were placed for the
23                purpose of marketing, (6) to non-customers of Royal
24                Seas Cruises, Inc. at the time of the calls, and (7) whose
                  cellular telephone number is associated in Prospects
25
                  DM’s records with either diabeteshealth.info or
26                www.yourautohealthlifeinsurance.com.
27

28



               Plaintiffs’ Notice of Taking the Deposition of Defendant’s Representative With Most Knowledge

                                                            2
Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4683 Page 28 of 38



1
           As used herein, the “Transfer Subclass” is defined as set forth in the Court’s
2
     Order Granting Class Certification on March 27, 2019, as:
3

4                 All members of the Class whose call resulted in a
5
                  Transfer to Royal Seas Cruises, Inc.

6    As used herein, “Defendant” means ROYAL SEAS CRUISES, INC., ITS
7
     OFFICERS, DIRECTORS, MANAGERS, EMPLOYEES AND AGENTS.
8

9    PLEASE TAKE FURTHER NOTICE that the designated representative(s) of
10   Defendant must be prepared to testify regarding “matters known or reasonably
11   available to” Defendant including but not limited to:
12      1. Defendant’s contact with the Class following March 27, 2019.
13      2. Defendant’s contact with the Transfer Subclass following March 27, 2019.
14      3. Defendant’s contact with the Class since March 6, 2017.
15      4. Defendant’s contact with the Transfer Subclass since March 6, 2017.
16
        5. Any and all information regarding Defendant’s contact with the Class
17
           following March 27, 2019.
18
        6. Any and all information regarding Defendant’s contact with the Transfer
19
           Subclass following March 27, 2019.
20
        7. Any and all information regarding Defendant’s decision to contact the Class
21
           following March 27, 2019.
22
        8. Any and all information regarding Defendant’s decision to contact the
23
           Transfer Subclass following March 27, 2019.
24
        9. Any and all memoranda, emails, letters, or other documents concerned
25
           Defendant’s contact with the Class following March 27, 2019.
26

27
        10. Any and all memoranda, emails, letters, or other documents concerned

28
           Defendant’s contact with the Transfer Subclass following March 27, 2019.


               Plaintiffs’ Notice of Taking the Deposition of Defendant’s Representative With Most Knowledge

                                                            3
Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4684 Page 29 of 38



1
      11.The identity of each Class member contacted by Defendant following
2
         March 27, 2019.
3
      12.The identity of each Transfer Subclass member contacted by Defendant
4
         following March 27, 2019.
5

6
      PLEASE TAKE FURTHER NOTICE that Defendant and/or Defendant’s
7
      designated representative(s) under F.R.C.P. 30(b)(6) are to produce the
8
      following categories of documents at the time and place of the above-listed
9
      deposition:
10

11
      1. Produce any and all DOCUMENTS relating to or regarding Defendant’s

12
         contact with the Class following March 27, 2019.

13
      2. Produce any and all DOCUMENTS, including letters, emails, phone records,
14       recordings, or other documents, sent by Defendant to any Class Member
15       following March 27, 2019.
16    3. Produce any and all DOCUMENTS relating to or regarding Defendant’s
17       contact with the Transfer Subclass following March 27, 2019.
18    4. Produce any and all DOCUMENTS, including letters, emails, phone records,
19       recordings, or other documents, sent by Defendant to any Transfer Subclass
20       Member following March 27, 2019.
21
      5. Produce any and all DOCUMENTS, including letters, emails, phone records,
22
         recordings, or other documents, received by Defendant from any Transfer
23
         Subclass Member following March 27, 2019.
24
      6. Produce any and all DOCUMENTS, including letters, emails, phone records,
25
         recordings, or other documents, received by Defendant from any Class
26
         Member following March 27, 2019.
27

28



             Plaintiffs’ Notice of Taking the Deposition of Defendant’s Representative With Most Knowledge

                                                          4
Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4685 Page 30 of 38



1
      7. Produce any and all DOCUMENTS relating to or regarding the identities of
2
         each Class member contacted by Defendant following March 27, 2019.
3
      8. Produce any and all DOCUMENTS relating to or regarding the identities of
4
         each Transfer Subclass member contacted by Defendant following March
5
         27, 2019.
6
      9. Produce any and all DOCUMENTS, including memoranda, emails, letters,
7
         or other documents, concerning Defendant’s decision to contact Transfer
8
         Subclass Members following March 27, 2019.
9
      10.Produce any and all DOCUMENTS, including memoranda, emails, letters,
10

11
         or other documents, concerning Defendant’s decision to contact Class

12
         Members following March 27, 2019.

13
      11.Produce any and all DOCUMENTS relating to or regarding Defendant’s
14       contact with the Class following March 6, 2017.
15    12.Produce any and all DOCUMENTS, including letters, emails, or other
16       documents, sent by Defendant to any Class Member following March 6,
17       2017.
18    13.Produce any and all DOCUMENTS relating to or regarding Defendant’s
19       contact with the Transfer Subclass following March 6, 2017.
20    14.Produce any and all DOCUMENTS, including letters, emails, or other
21
         documents, sent by Defendant to any Transfer Subclass Member following
22
         March 6, 2017.
23
      15.Produce any and all DOCUMENTS relating to or regarding the identities of
24
         each Class member contacted by Defendant following March 6, 2017.
25
      16.Produce any and all DOCUMENTS relating to or regarding the identities of
26
         each Transfer Subclass member contacted by Defendant following March 6,
27
         2017.
28



             Plaintiffs’ Notice of Taking the Deposition of Defendant’s Representative With Most Knowledge

                                                          5
Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4686 Page 31 of 38



1
        17.Produce any and all DOCUMENTS, including memoranda, emails, letters,
2
           or other documents, concerning Defendant’s decision to contact Transfer
3
           Subclass Members following March 6, 2017.
4
        18.Produce any and all DOCUMENTS, including memoranda, emails, letters,
5
           or other documents, concerning Defendant’s decision to contact Class
6
           Members following March 6, 2017.
7

8
        PLEASE NOTE: If an interpreter will be necessary, please notify this office
9
     within five days of deposition and specify the language and dialect that will be
10
     required.
11
           Please be advised that if you cancel the deposition less than 48 business
12
     hours prior to the deposition date, you will be fully liable for the fees of the
13
     interpreter and the court reporter.
14

15
        PLEASE TAKE FURTHER NOTICE that Plaintiffs and/or Defendant may
16
     videotape such deposition to be used at the time of trial.
17

18

19

20
     Dated: January 17, 2020                 The Law Offices of Todd M. Friedman, P.C.
21

22
                                                       By: /s/Todd M. Friedman, Esq.
23
                                                              Todd M. Friedman, Esq.
24                                                            Attorney for Plaintiffs and the Class
25

26

27

28



                 Plaintiffs’ Notice of Taking the Deposition of Defendant’s Representative With Most Knowledge

                                                              6
Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4687 Page 32 of 38



1
                                            PROOF OF SERVICE
2
           I, the undersigned, certify and declare that I am over the age of 18 years,
3
     employed in the County of Los Angeles, State of California, and not a party to the
4

5    above-entitled cause. On January 17, 2020, I served a true copy of Plaintiff’s
6
     Notice of Taking the Deposition of Defendant’s Representative With Most
7

8    Knowledge by email to the following addresses:
9
     Jeffrey A. Backman
10   GREENSPOON MARDER
     Jeffrey.Backman@gmlaw.com
11

12   Brian Cummings
13   GREENSPOON MARDER
     Brian.Cummings@gmlaw.com
14

15   Executed on January 17, 2020, at Woodland Hills, CA
16
           [x] I hereby certify that I am employed in the office of a member of the Bar
17

18
     of this Court at whose direction the service was made.

19         [x] I hereby certify under the penalty of perjury that the foregoing is true and
20
     correct.
21

22                                                                 By:_s/ Thomas E. Wheeler
23
                                                                         Thomas E. Wheeler

24

25

26

27

28



                Plaintiffs’ Notice of Taking the Deposition of Defendant’s Representative With Most Knowledge

                                                             7
Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4688 Page 33 of 38




11

22

33

44

55

66

77

88

99
10
10
11
11
12

                    EXHIBIT D
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28                                      -8-
                        DECLARATION OF ADRIAN R. BACON
Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4689 Page 34 of 38
   From: Adrian Bacon <abacon@toddflaw.com>
   Sent: Thursday, January 23, 2020 2:03 PM
   To: Jeffrey Backman <Jeffrey.Backman@gmlaw.com>
   Cc: Abbas Kazerounian, Esq. <ak@kazlg.com>; Todd Friedman <tfriedman@toddflaw.com>; Tom
   Wheeler <twheeler@toddflaw.com>; Matthew M. Loker, Esq. <ml@kazlg.com>
   Subject: RE: McCurley/Royal

   Jeff,

   Thank you for the call yesterday and confirming a few things that we suspected. First, you confirmed
   that your client reached out to and discussed this case with clients of ours to secure these declarations.
   You also have agreed that there will be no further discussion with any class members by you, your client,
   or any other agents of your client. I take that to mean no other law firms you enlist through back
   channels, no other companies who work with your client and are doing this for them, or any other type
   of communication at all. Thank you for agreeing to stop doing this. I would suggest that this
   "agreement" is by default what the rules require.

   We've discussed your proposal on our end and are not amenable to letting your office seek to depose
   these three class members, or use any testimony or evidence from them in this case. For reasons that I
   stated yesterday during our call, there are innumerable red flags here that are facially apparent from
   the declarations you and your client improperly procured and then withheld from us since August. I
   stand by my comment to you that this was intentional on your part ‐ to withhold the evidence until
   discovery was virtually over, and prevent us from having the opportunity to review any of this or
   meaningfully respond to it. During the call you numerously told me that you and your client were trying
   to be transparent with us by disclosing the declarations. I disagreed during our call and I disagree now,
   as do the rest of us. As I said during our call, you did the bare minimum under the rules with respect to
   the timing of your disclosure, because if you hadn’t turned it over at all, then you couldn’t use this
   "evidence" at trial or in any motions, as it would be excluded under Rule 26 jurisprudence. The offer
   you made to me on our call to avoid the sanctions motion we plan to file , i.e. to depose these
   individuals to cure your own unethical conduct, smells like an orchestrated ploy. It is one that we
   cannot agree to.

   As I said on our call, you and your client have tainted the well by speaking with clients of ours who were
   represented parties in a certified class action. According to case law we have read, this sort of improper
   conduct is highly unethical, and the result that courts have agreed upon as a remedy by our review
   seems to be a complete exclusion of that line of evidence from the trier of fact, monetary sanctions, and
   even in some instances, a disqualification of counsel (your office) from further representation of the
   defendant. That is what we plan to seek with our motion. You can respond to it once we file, as the
   meet and confer has been satisfied by our 26 minute call yesterday.

   I will also say, had you wished to speak with any of our clients or gather evidence from them, the only
   proper method of doing so would have been to communicate directly with us, such as by noticing a
   deposition, requesting an inspection of documents, or otherwise communicating through proper
   channels. That ship as sailed now with anyone who you or your clients spoke to or attempted to speak
   to without our involvement. You must admit, if a member of our team tried to circumvent the ethical
   bar to discussing the case with your client and start talking to your client through alternate channels,
   you'd probably ask the court to sanction us for that. I don’t see how this is any different. Once a class is
   certified, you can’t talk to the class because they are our clients.

   At this stage, if you want to conduct discovery on any class member, you are going to need to follow the
   federal rules. We'll review any discovery requests served on us and respond under the same
   rules. There is one way to avoid the motion ‐ withdraw the declarations, and do not seek discovery from
   these three individuals or anyone else who you or your client improperly spoke to after the class was
   certified. If you do not agree to this proposal, which I made yesterday, then we'll proceed with our
   motion and you can explain yourself to the Court.
Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4690 Page 35 of 38

   Please let us know if you will agree to the relief outlined herein, or if the motion is necessary. We plan
   to file on Wednesday of next week.

   Regards,

   Adrian R. Bacon, Esq.
   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
   Tel. (866)598‐5042 ext 648
   Fax (866)633‐0228
   https://nam12.safelinks.protection.outlook.com/?url=https%3A%2F%2Furldefense.com%2Fv3%2F__htt
   p%3A%2F%2Fwww.toddflaw.com__%3B!!K7bXOScpug!zaokx8y6ljynVBxyMp0Q16rk3fAWo1yGwzEyrick
   Hz‐
   Z00OTudfEedGwhtK_JDhA9oSjTQ%24&amp;data=02%7C01%7C%7C0522f76c7a214f375e7808d7a2cb68
   21%7Cfab1bebdb18945a695c7f8d18dd3e607%7C0%7C0%7C637156866834192024&amp;sdata=lmG%2
   BL6fvj2ldQiNxFYS%2FVKpyKHgbkuig%2FlvfA49v%2B6c%3D&amp;reserved=0
   [nam12.safelinks.protection.outlook.com]
Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4691 Page 36 of 38




11

22

33

44

55

66

77

88

99
10
10
11
11
12

                    EXHIBIT E
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28                                      -9-
                        DECLARATION OF ADRIAN R. BACON
Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4692 Page 37 of 38




   On Jan 26, 2020, at 8:59 PM, Adrian Bacon <abacon@toddflaw.com> wrote:


   Thanks for the email Jeff. We will proceed with our motion. My email was accurate and unfortunately
   necessary under the circumstances. I’m disappointed that we couldn’t work this one out in light of the
   clear case law governing similar situations.

   Regards,

   Adrian

   Get Outlook for iOS [aka.ms]

   From: Jeffrey Backman <Jeffrey.Backman@gmlaw.com>
   Sent: Sunday, January 26, 2020 5:51:13 PM
   To: Adrian Bacon <abacon@toddflaw.com>
   Cc: Abbas Kazerounian, Esq. <ak@kazlg.com>; Todd Friedman <tfriedman@toddflaw.com>; Tom
   Wheeler <twheeler@toddflaw.com>; Matthew M. Loker, Esq. <ml@kazlg.com>; Brian Cummings
   <Brian.Cummings@gmlaw.com>; Richard Epstein <Richard.Epstein@gmlaw.com>; 38541_0019 _Royal
   Seas Cruises_ Inc_ _ adv_ McCurley_ 21_1 E_Mail <{F11005533}.Active@gmlaw.imanage.work>
   Subject: RE: McCurley/Royal 38541.0019 [IWOV‐Active.FID11005533]

   Adrian, it's unfortunate that you chose to write an email that is factually inaccurate. We did have what I
   thought was a nice conversation the other day. Neither one of us agreed with the other as to who is
   right or wrong. Instead I thought we had a productive conversation to find a way to resolve the
   dispute. I did not "confirm that my client reached out to and discussed this case with clients of [y]ours
   to secure these declarations". That's because it didn't happen. I also have no idea what you mean by
   "back channels". I did tell you that in light of your accusations and contention that you represent,
   apparently, everyone ‐ though you can't identify anyone ‐ any discussions regarding someone hearing
   about Royal Seas through diabeteshealth.info prior to that person becoming a customer of Royal Seas,
   would stop for the moment. But, as you know, Royal Seas has many customers. Is your position now
   that you represent all of them? Can you provide us with a list of every Royal Seas customer that you
   claim to represent. That could help avoid this situation in the future. Are you taking the position now
   that Royal Seas cannot communicate with its customers? I don't think so and didn't get that impression
                                                       1
Case 3:17-cv-00986-BAS-AGS Document 120-2 Filed 01/31/20 PageID.4693 Page 38 of 38

   when we spoke, but your statements and positions below are not in line with our phone call.

   On our call, I agreed that we would be willing to not use the three declarations we voluntarily disclosed
   (hardly nefarious) if we could all coordinate dates for these depositions. On our call, you actually
   thought this was a good way to resolve your concerns. But now you say no way to the three declarants
   being deposed and also object in totality to any "class member" from being deposed. That's concerning
   considering the testimony provided by these three declarants. Even if you think we did something
   wrong (we didn't), isn't the truth important? I also told you that neither my law firm nor my client did
   anything wrong. Your accusations are not based on fact. You also never said a word to me about asking
   to have my firm disqualified as counsel.

   We've asked you for deposition dates and even sent you notices of deposition. You've not provided
   dates.

   I'd also note that while our call lasted about 20 minutes or so, the majority of that discussion was you
   asking me to get my client to consider a private mediation and find a way to settle this case. To suggest
   that we spoke for 26 minutes about the issue regarding the Declarations is not accurate. You even
   made the point to suggest that this issue you've raised of purported improper conduct was something
   that we should consider in settlement since it's "looming over our head".

   We don't agree to be disqualified as counsel. The proper way to resolve this is to take the depositions.

   Separately, we'd like to confer with you on conducting discovery on class members so that the consent
   issues can be properly developed and considered by the court. And, in light of the fact that SCOTUS has
   taken up the Petition relating to the constitutionality of the TCPA, we'd like to discuss the possibility of a
   motion to stay pending the resolution of that Petition. Please let me know times you're available on
   Monday and Tuesday so these issues don't get delayed.

   Sincerely,

   Jeffrey A. Backman, Esq.
   Partner
   200 East Broward Boulevard
   Suite 1800
   Fort Lauderdale, FL 33301
   Toll Free ‐ (888)491‐1120
   Direct Fax ‐ (954)213‐0140
   Direct Dial ‐ (954)734‐1853
   Email: jeffrey.backman@gmlaw.com
   https://nam12.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.gmlaw.com&amp;data=02
   %7C01%7C%7C0522f76c7a214f375e7808d7a2cb6821%7Cfab1bebdb18945a695c7f8d18dd3e607%7C0%
   7C0%7C637156866834182023&amp;sdata=XCkEkuY1dsGjX%2FnOO652BQ0XSZcWWnke4eg8esgKlLE%3
   D&amp;reserved=0 [nam12.safelinks.protection.outlook.com]




                                                         2
